Citation Nr: 1702565	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  09-30 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for multi-level degenerative disc and joint disease to the lumbosacral spine with bilateral lower extremity radiculopathy (also claimed as nerve damage, stenosis, and residuals of laminectomy). 

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for right carpal tunnel syndrome, status post release.

3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1977 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision on behalf of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  VA records show the Veteran canceled his Board hearing scheduled in November 2016.


FINDINGS OF FACT

1.  A May 2006 rating decision denied entitlement to service connection for multi-level degenerative disc and joint disease to the lumbosacral spine with bilateral lower extremity radiculopathy and for right and left carpal tunnel syndrome; the Veteran did not appeal.

2.  Evidence added to the record since the May 2006 rating decision does not raise a reasonable possibility of substantiating these service connection claims.


CONCLUSIONS OF LAW

1.  New and material evidence was not received, and the claim for entitlement to service connection for multi-level degenerative disc and joint disease to the lumbosacral spine with bilateral lower extremity radiculopathy is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence was not received, and the claim for entitlement to service connection for right carpal tunnel syndrome, status post release, is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence was not received, and the claim for entitlement to service connection for left carpal tunnel syndrome is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in April 2008.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues addressed in this decision have been met, and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, copies of medical and internet source articles provided by the Veteran, a partial Social Security Administration (SSA) decision dated in August 2006, and statements in support of the claims.  Although VA records indicate requests for evidence associated with the Veteran's SSA disability, including in March 2010, were unsuccessful, the Board finds that there is no reason to believe that any records associated with that claim include pertinent information relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The Veteran has not indicated that those records include reports relevant to his appeal, nor is there any such indication upon review of the entire appellate record.  Further attempts to obtain additional evidence would be futile.

The available evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the Veteran.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 

The United States Court of Appeals for Veterans Claims has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, a May 2006 rating decision denied service connection for multi-level degenerative disc and joint disease to the lumbosacral spine with bilateral lower extremity radiculopathy and for right and left carpal tunnel syndrome.  It was noted that the evidence did not demonstrate that the present disorders were related to injury or disease manifest in service.  Service treatment records then of record noted the Veteran's service included duties as a computer operator and the examination reports revealed normal clinical evaluations of the spine and upper extremities.  A November 1981 VA examination as to the left hand was also negative.  VA treatment records of record noted that his employment history as a bus and truck driver with reports in February 2000 and April 2000 indicating tingling symptoms to the fingers that were aggravated by prolonged tool use and truck driving.  VA records also noted that he had sustained work-related injuries to his back and neck in June 2000.  The Veteran was notified of the decision, but did not appeal.  There is also no indication that new and material evidence was received within a year of the decision.  The May 2006 decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

The Board finds that the evidence received since the May 2006 rating decision does not raise a reasonable possibility of substantiating these claims.  The medical evidence obtained does not include evidence relating present lumbosacral spine and carpal tunnel syndrome disabilities to injury, disease, or events in service.  The Veteran's statements (as to having current disabilities related to service) are essentially the same as those considered in his earlier claims.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  

Although in an August 2015 VA Form 646, the Veteran's service representative asserted, in essence, that the carpal tunnel syndrome claims should be reopened based upon the Veteran's duties in service involving data processing, this information was of record in the service treatment records previously considered in the May 2006 rating decision.  In an August 2009 statement, the Veteran asserted that his back and carpal tunnel syndrome disabilities were, in essence, due to nonspecific sports injuries in service.  The Board notes, however, that his sports-related activities in service were noted in documents previously considered in association with the May 2006 rating decision.  The Board also notes that the medical and internet source articles provided by the Veteran in August 2009 and February 2010 do not address the specific bases for the prior denials and do not include information that may be reasonably construed as relating his present disabilities to service.

In sum, the evidence added to the record as to these matters is essentially cumulative of the evidence previously considered.  There is no indication that the newly-obtained evidence could, if the claims were reopened, reasonably result in substantiation of the service connection claims.  The claims may not be reopened.


ORDER

The application to reopen a previously denied claim for service connection for multi-level degenerative disc and joint disease to the lumbosacral spine with bilateral lower extremity radiculopathy is denied. 

The application to reopen a previously denied claim for service connection for right carpal tunnel syndrome, status post release, is denied.

The application to reopen a previously denied claim for service connection for left carpal tunnel syndrome is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


